Civil action to recover commissions or balance alleged to be due on selling agent's agreement.
The case was made to turn on whether the plaintiff was entitled to commissions of 5% on sales of defendant's goods, as it alleged, or only 4% as the defendant contended.
By consent, a reference was ordered and the matter heard by Hon. A. A. F. Seawell, who found the facts and reported the same, together with his conclusions of law, to the court. *Page 824 
The referee found for the plaintiff, but on exceptions duly filed to his report, the judge of the Superior Court reversed the findings and conclusions of the referee and entered judgment for the defendant. The plaintiff appeals, assigning errors.
The Court being evenly divided in opinion, Adams, J., not sitting, the judgment of the Superior Court is affirmed and stands as the decision in this particular case, without becoming a precedent for the future. Lawrencev. Bank, 193 N.C. 841, 137 S.E. 427; Miller v. Bank, 176 N.C. 152,96 S.E. 977; Durham v. R. R., 113 N.C. 240, 18 S.E. 208.
This accords with the uniform practice of appellate courts in cases of equal division of opinion. Jenkins v. Lumber Co., 187 N.C. 864,123 S.E. 82.
Affirmed.